PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/364,156
Filing Date: 29 Nov 2016
Appellant(s): Gliner et al.



__________________
William Morriss
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/21/2021, appealing from the Office Action mailed on 02/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant arguments filed on 07/21/2021 have been fully considered but they are not persuasive. 
In response to Appellant arguments on page 7 to top page 8, the examiner respectfully disagrees.  The Appellant argues that the cited prior arts (Donhowe and Duindam) disclose indicating a target which a tool should be directed, not a location where it would meet a wall if it were to move to the wall in the direction it is pointed (as recited in claim 1).  The examiner maintains that Donhowe shows marking on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall (par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a 






    PNG
    media_image2.png
    288
    419
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    552
    509
    media_image3.png
    Greyscale
In Fig. 4, Donhowe shows a flexible body comprises a tool 309 placed in a passage 304, a wall 308, a target 302 and a deployment location 312 or 314 marked on the wall of the passage 304 wherein the tool 309 needs to be in order to get to the target through by going through the wall.  In fig. 5, Dunhowe shows where the tool 309 is at the deployment location 314 on the wall.  The Examiner notes that the physician navigates the tool 309 from the “starting point” in the passage 304 while the tool 309 is pointed toward the target 302, and the tool would hit the wall 308 when the physician navigates the tool toward a distance to be at the target (see fig. 5).  The Appellant argues that prior art Donhowe is directed to where physician navigates the tool to where it should go and should navigate to, however, the Examiner notes that the tool of Donhowe will hit the wall after its navigated to the target in a direction where its pointed to in order to get to the target 302, therefore, it’s clear that the tool “would” definitely hit the wall in order to get to the target (as shows in fig. 4 and 5).  The Appellant further argues that the deployment location maybe updated and changed, however, the deployment location maybe changed only if the target is moved or target structure cannot be found, however, if the target is not moved or its found from the first image, there are no need to change the deployment location.  Furthermore, the examiner notes that even if the deployment location is changed to new location, the tool would still hit the wall at the new location in order to get to the target.  The examiner notes that claims 1 and 8 do not require moving the tool to only a single direction.  Therefore, the examiner maintains that prior art Donhowe does read on the claim limitation of indicating a portion of the representation of the wall that corresponding to a location at which the tool would meet the wall, where the tool to move a distance toward the wall in a direction in which the tool is pointing.
In response to Appellant arguments on page 11, with respect to prior art Duindam, the examiner respectfully disagrees.  The Appellant argues that Duindam is similar to the planned deployment location in Donhowe, the target location is not where the tool would meet a wall if it were to move toward the wall in the direction it is pointed, rather, it is a location to which the user should navigate the tool, the examiner respectfully disagrees.    The Examiner notes that prior art Donhowe was not relied on to address representation of a wall that corresponds to a location at which the intrabody tool would meet the wall, where the intrabody tool to move a distance toward the wall in a direction in which the intrabody tool is pointing.  The Examiner has relied on prior art Duindam to merely teach overlaying an icon that represents the intrabody tool on the portion of the image that corresponds to the location of the intrabody tool within the anatomical cavity (see 400 in fig. 4 or 502 in fig. 8), overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target (see 402 in fig. 4; par. [0051]).  The Examiner notes that as similar to Donhowe, Duindam is directed to a target where the tool should go. Duindam shows a tool (see 202 in fig. 2) is directed to a target where to tool should go, therefore, the tool “would” contact the target after the physician navigate the tool at the target.  
In response to Appellant arguments on page 12, the examiner respectfully disagrees.  As explained above on pages 3-6, the examiner maintains that the combined invention Donhowe in view of Duindam does teach the claim limitation of overlaying a marker on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall, were the intrabody tool to move a distance toward the wall in a direction in which the intrabody tool is pointing. The examiner notes that the tool taught by Donhowe (see 309 in fig. 4) and Duindam (see 202 in fig. 2) is directed to a target/wall where to tool should go, therefore, the tool “would” contact the target/wall after the physician navigate the tool at the target/wall.  Therefore, the examiner maintains that one of ordinary skill in the art would found it obvious to been obvious to have utilized overlaying an icon that represents the intrabody tool on a portion of the image that corresponds to the location of the intrabody tool within the anatomical cavity, overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target, and updating the icon and marked representation of the target as the set of tracking data changes in the invention of Donhowe, as taught by Duindam, to provide better guidance system to assist clinicians in guiding an interventional instrument to a location in the patient anatomy.
In response to Appellant arguments on page 13, with respect to claim 2, the examiner respectfully disagrees.  As stated above on pages 3-6, Donhowe shows marking on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall (par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0057] states marking “planned deployment location”; see 312 or 314 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304).

    PNG
    media_image4.png
    473
    452
    media_image4.png
    Greyscale
The Examiner has relied on prior art Duindam to merely teach the deficiencies of prior art Donhowe which is projecting a virtual ray from a distal tip of the intrabody tool (see 404 in fig. 4 of Duindam), and further modify the image by overlaying a representation of the virtual ray on the image that begins at the icon and terminates at the marker (see Duindam, see 404 in fig. 4; par. [0051] states “Symbol 404 connects the tip portion symbol 400 and target location symbol 402 and provides an indication of the direction the tip portion needs to be guided in order to move towards the target location 312”).  Examiner notes that 404 is a virtual ray displayed on the image to show where the intrabody tool would meet the target since 400 represent where the tool is located and the line 404 shows direction where the tool needs to guide to be able to reach the target.  The Appellant argues that Duindam does not identify the target location by drawing the line, instead, the target location would already be known, as it is a location the tool need to reach in order to perform a procedure, and the line would be drawn to help the user navigate that location, the examiner respectfully disagrees.  As stated above, the examiner relied on Donhowe to show the location where the intrabody tool would meet the wall.  The examiner notes prior art Duindam teaches target location 402 where the tool needs to be guided to get to the target location, and a symbol 404 (virtual ray) is displayed to guide the user.  The examiner notes that the target location originally has to be identified to be able to overlay the target location 402 symbol on the image, and then provide the symbol 404 (virtual ray) to connect the tip portion symbol 400 of the tool and target location symbol 402 provides an indication of the direction the tip portion needs to be guided in order to move towards the target location 312.  The Examiner notes that as similar to Donhowe, Duindam is directed to a target where the tool should go. Duindam shows a tool (see 202 in fig. 2) is directed to a target where to tool should go in order to perform the procedure, therefore, the tool “would” contact the target after the physician navigate the tool at the target.  
The Appellant’s remarks on top of page 14 with regards to claim 3 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.
The Appellant’s remarks on top of page 14 with regards to claim 4 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.

In response to Appellant arguments on top of page 15, with respect to claim 9, the examiner respectfully disagrees.  As stated above on pages 3-6, Donhowe shows marking on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall (par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0057] states marking “planned deployment location”; see 312 or 314 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304).

    PNG
    media_image4.png
    473
    452
    media_image4.png
    Greyscale
The Examiner has relied on prior art Duindam to merely teach the deficiencies of prior art Donhowe which is projecting a virtual ray from a distal tip of the intrabody tool (see 404 in fig. 4 of Duindam), and further modify the image by overlaying a representation of the virtual ray on the image that begins at the icon and terminates at the marker (see Duindam, see 404 in fig. 4; par. [0051] states “Symbol 404 connects the tip portion symbol 400 and target location symbol 402 and provides an indication of the direction the tip portion needs to be guided in order to move towards the target location 312”).  Examiner notes that 404 is a virtual ray displayed on the image to show where the intrabody tool would meet the target since 400 represent where the tool is located and the line 404 shows direction where the tool needs to guide to be able to reach the target.  The Appellant argues that Duindam does not identify the target location by drawing the line, instead, the target location would already be known, as it is a location the tool need to reach in order to perform a procedure, and the line would be drawn to help the user navigate that location, the examiner respectfully disagrees.  As stated above, the examiner relied on Donhowe to show the location where the intrabody tool would meet the wall.  The examiner notes prior art Duindam teaches target location 402 where the tool needs to be guided to get to the target location, and a symbol 404 (virtual ray) is displayed to guide the user.  The examiner notes that the target location originally has to be identified to be able to overlay the target location 402 symbol on the image, and then provide the symbol 404 (virtual ray) to connect the tip portion symbol 400 of the tool and target location symbol 402 provides an indication of the direction the tip portion needs to be guided in order to move towards the target location 312.  The Examiner notes that as similar to Donhowe, Duindam is directed to a target where the tool should go. Duindam shows a tool (see 202 in fig. 2) is directed to a target where to tool should go in order to perform the procedure, therefore, the tool “would” contact the target after the physician navigate the tool at the target.  
The Appellant’s remarks in middle of page 15 with regards to claims 10, 13 and 14 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.
In response to Appellant arguments on bottom of page 15 to top of page 17, with respect to claim 21, the examiner respectfully disagrees.  The Examiner maintains that Donhowe in view of Duindam does teach all the claim limitation set forth in independent claim 21, particularly claim limitation overlay a wall onto each of one or more anatomical cavities to produce a modified image and determine a position on the wall that the distal tip of the tool is pointed to based on the set of tracking data. Donhowe shows a magnetic tracking system operable to generate magnetic fields (see par. [0032]) and produce a set of tracking data indicating the location of an intrabody tool (par. [0031] states “A navigation system 210 (e.g., part of the control system 116) processes information from a virtual visualization system 208, one or more imaging systems 212, and/or the tracking system 206 to generate one or more image displays on a display system 214 (e.g., part of the display system 111”;par. [0033] states “The position sensor system 220 may be an EM sensor system that includes one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 220 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field. In one embodiment, the EM sensor system may be configured and positioned to measure six degrees of freedom, e.g., three position coordinates X, Y, Z and three orientation angles indicating pitch, yaw, and roll of a base point”, par. [0046] states “During a virtual navigation procedure, the sensor systems may be used to compute an approximate location of the instrument with respect to the patient anatomy. The location can be used to produce both macro-level tracking images of the patient anatomy and virtual internal images of the patient anatomy”). Furthermore, Donhowe shows determining a position on the wall that the distal tip is pointed at based on the set of tracking data (par. [0048] states “a navigation planning module identifies the planned deployment location as a location 312 along a wall of an anatomic passageway closest to or nearby to the target structure”; par. [0049] states “a navigation planning module selects the deployment location based upon a plurality of factors, which in some instances may be procedural characteristics, such as the distance to the target structure”; par. [0051] states “The navigation planning module may also consider information about the relationship between the interventional instrument and the patient anatomy such as the distance of the target structure from the end of the catheter”; par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “the navigation planning module may select a deployment location such that the approach angle is between approximately 30.degree. and 90.degree... When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0057] states marking “planned deployment location”; see 312 or 314 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304); par. [0059] states “The distal end of the flexible body 309 is first positioned at a target confirmation location such as location 312. The image capture probe 226 is operated to determine if the target structure 302 is in the expected position relative to the target confirmation location. If the target structure 302 is not found or not in the expected position, the flexible body and image capture probe can be moved around until the target structure is located. When the target structure is located, the location of the distal end of the flexible body 309 or image capture probe is recorded at a new location 322. The navigation planning module 211 then updates the location of the target structure 302'. With the new location of the target structure identified, the operational capability information for the interventional instrument is used to identify a revised planned deployment location 324”; par. [0062] states “an imaging probe (e.g., an ultrasound probe) is inserted through the catheter and the movement of the imaging probe relative to a portion of the catheter (e.g., the catheter tip) is tracked. In some embodiments, the same imaging probe (e.g., the same ultrasound probe) could also be used during the navigation of 502. The movement of the imaging probe may be tracked, for example using a positional sensor such as a 5 or 6 degree of freedom EM sensor. Alternatively, the movement may be tracked using an insertion sensor such as an encoder located outside the patient anatomy”; par. [0064] states “At 508, the catheter and/or the imaging probe is moved around in the anatomic passageways to detect the target structure in the image generated by the probe. At 510, after the target structure is detected by the imaging probe, a clinician may identify the target structure in the image using a pointing device at a pointer location”; par. [0065] states “At 512, the pointer location is transformed to the catheter coordinate system or to the patient coordinate system (which has been previously registered to the catheter coordinate system)”).  The examiner notes in view of the cited paragraph above, Donhowe shows determine the position of the target based on the set of tracking data (the coordinates of the tool), the coordinates of the tool are determined using the navigation system and the EM sensors. Therefore, the examiner maintains that Donhowe does teach determining a position on the wall that the distal tip is pointed at based on the set of tracking data.
The Examiner relied on prior art Duindam to merely teach overlaying an icon that represent a distal tip of the intrabody tool based on the set of tracking data (see 400 in fig. 4 or 502 in fig. 8), overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target (see 402 in fig. 4; par. [0051]).

The Appellant’s remarks in middle of page 17 with regards to claims 22-24 and 26 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.
The Appellant’s remarks on bottom of page 17 to top of page 18 with regards to claims 4 and 5 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.
The Appellant’s remarks on top of page 18 with regards to claims 11 and 12 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.

The Appellant’s remarks on bottom of page 18 with regards to claims 25 have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Donhowe and Duindam.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793 
                                                                                                                                                                                                       /NICHOLAS K WILTEY/RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.